Citation Nr: 0210532	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to May 
1976.  The veteran also has inactive duty training with the 
Maine Army National Guard.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for a back injury.

This claim was previously before the Board and was the 
subject of July 2001 and November 2001 remands to further 
develop the evidence.  The requested action has been 
completed and this claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence does not show that the veteran's current 
back disorder is related to an injury during inactive duty 
training or a disease or injury on active duty service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated during 
inactive duty training or active duty service.  38 U.S.C.A. 
§§ 1110, 1153, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the RO rating decisions issued regarding the 
claim.  The veteran has also been informed of the pertinent 
provisions of the VCAA by means of the May 2002 supplemental 
statement of the case.  

In a February 2002 letter, the RO informed the veteran of the 
evidence needed to substantiate his claim, and of what 
evidence he was responsible for submitting.  The veteran 
responded that there were no additional medical records that 
VA needed to obtain and he specifically declined to identify 
any other records.  

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Service connection may be established for a disease or injury 
incurred in or aggravated during active duty service or for 
an injury incurred in or aggravated during inactive duty 
training.  38 U.S.C.A. §§ 101, 1110; 38 C.F.R. § 3.303, 
3.304.  Disability which is proximately due to or the result 
of an injury incurred in or aggravated by inactive duty 
training or a disease or injury incurred in or aggravated 
during active duty service will also be service-connected.  
38 C.F.R. § 3.310.

The evidence shows that the veteran incurred a lumbosacral 
muscle strain on December 4, 1982, while on inactive duty 
training when he was seen complaining of back pain.  There 
was increased pain with movement or bending, but not with 
palpation.  The diagnosis was lumbosacral muscle strain.  His 
diagnosis on December 6, 1982, was "acute low back 
improving."  His diagnosis on December 9, 1982, was "lumbar 
spine-improved."  A December 13, 1982, report notes that 
his back was improved.  A December 28, 1982, report shows 
that the veteran's back injury was found to be in the line of 
duty.

The evidence also shows that the veteran sustained on-the-job 
back injuries in August 1992, when he felt sudden pain while 
lifting a manhole, and in August 1993, when he injured his 
back lifting a large chunk of tar.  A magnetic resonance 
imaging study dated in February 1994 showed disc herniation 
of L3-L4 and L4-L5 and degeneration at L5-S1.  

On February 14, 1996, the veteran had acute muscle spasm of 
the back secondary to a fall.

Records created in conjunction with the veteran's claim for 
Social Security benefits, do not report any back injuries 
prior to 1983.

An April 2002 VA spine examination report notes the veteran's 
low back muscle strain in December 1982, while on inactive 
duty training.  The examiner also recited the veteran's 
documented civilian back injuries.  It was noted that the 
veteran had been discharged from the Army National Guard in 
1986.  The examiner provided a diagnosis of status post low 
back strain.  

The examiner commented that the lumbar disc disease 
demonstrated by MRI in February 1994 and the low back strain 
shown in the veteran's service were two different and 
separate entities.  

The examiner elaborated that the current lumbar disc disease 
was not the result of the veteran having suffered an episode 
of low back strain in service while lifting a tire.  The 
veteran had suffered a number of low back injuries in 
civilian life that were thought to be the cause of his 
herniated discs.

The Board finds that the evidence does not show that the 
veteran's current back disability is the result of his 
lumbosacral muscle strain experienced during inactive duty 
training.  The veteran does not contend, nor does the 
evidence show, that he incurred or aggravated any back 
disability during his active duty.  

The only competent evidence as to a relationship between the 
injury in 1982, and a current back disability was provided by 
the examiner on the April 2002 VA examination.  The examiner 
found that the veteran's current herniated discs were the 
result of low back injuries suffered in civilian life, and 
not the lumbosacral muscle strain he experienced in December 
1982 during inactive duty training.  There is no competent 
medical evidence to the contrary of this opinion.

Accordingly, the Board finds that a back disability was not 
incurred in or aggravated during inactive duty training or 
active duty service.  The preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disability and that claim is denied.  38 U.S.C.A. §§ 1110, 
1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310.



ORDER

Entitlement to service connection for a back disability is 
denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

